IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA,

Vv. Criminal No. 3:07cr488-01

CAMERON CLAYTON

MEMORANDUM OPINION

This matter is before the Court on the defendant’s MOTION FOR
COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP
ACT (ECF No. 198). Having considered the motion, the United
States’ Response in Opposition to Defendant’s Motion for
Compassionate Release (ECF No. 202), the defendant's REPLY IN
SUPPORT OF MOTION FOR COMPASSIONATE RELEASE PURSUANT TO § 603 (b)
OF THE FIRST STEP ACT (ECF No. 209), the JOINT STATUS REPORT
REGARDING COVID-19 VACCINATION (ECF No. 211), the Presentence
Report (ECF No. 192), and the record herein, the defendant's MOTION
FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST

STEP ACT (ECF No. 198) will be denied.

BACKGROUND
On March 7, 2008, Cameron Clayton pled guilty to interference
with commerce by threats and violence, in violation of 18 U.S.C.

§ 1951; and the use, carry and brandishing a firearm during and in
relation to a crime of violence and a drug trafficking crime, in
violation of 18 U.S.C. § 924(c). The offense level was 29 and the
Criminal History Category was VI by virtue of the application of
the career offender provision, U.S.S.G. § 4Bl1.1.1 Clayton is
currently serving a sentence of 324 months imprisonment and his
release date calculated by the Bureau of Prisons is June 17, 2031.
Clayton is assigned to Butner FMC which houses 698 inmates.

The offense of conviction as set out in the Statement of Facts
in the Presentence Report (ECF No. 192) was especially violent in
its nature. Clayton and two co-defendants kicked in the front
door of the victim’s residence in the early hours of the morning.
Each of the intruders displayed and brandished loaded firearms.
Clayton and his co-conspirators were in pursuit of cash and one-
half kilogram of cocaine and when they were unable to locate it,
they pistol whipped the man who was in the house, kicked him,
stomped on his face and head, and stabbed him twice in the legs.
They also forced the female in the residence to open a car in

search of drugs.

 

1 The total points allocated to Clayton also would have produced a
Criminal History Category VI. Additionally, there were some 17
convictions that no criminal history points were awarded for
various reasons.
Clayton suffers from Stage IV terminal metastatic colorectal
cancer that has recently spread to his liver. There is evidence
that the medical survival rate for his condition is 6 to 12 months.
There is evidence that there is a 15% chance that he could live
for five more years. Clayton seeks compassionate release asserting
that the terminal cancer and the short life expectancy provide
extraordinary and compelling reasons for compassionate release
from prison. He also asserts that the high risk of death or
serious complication that COVID-19 poses to people with Stage IV
cancer as a supporting reason.

On December 18, 2019, Clayton submitted to the Warden of
Butner FMC a request for compassionate release and that request
was denied on January 30, 2020. Clayton was offered the COVID-19
vaccine on February 19, 2020 but declined because the doctor could
not assure him that the risks of taking the vaccine did not
outweigh the benefits thereof considering that the medication he
was taking resulted in an immune system that was reduced in

effectiveness.

DISCUSSION
The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court “may

reduce the term of imprisonment. . . if it finds that
‘extraordinary and compelling reasons’ warrant such a reduction.”
It is settled that the burden is on the defendant to prove that
extraordinary and compelling reasons exist for compassionate

release under § 3582(c)(1) (A) (i). United States v. White, 378 F.

 

Supp.3 784, 785 (W.D. Mo. 2019).

The “mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering the Bureau of Prison’s statutory role, and extensive
professional efforts to curtail the virus’ spread. United States
v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling
reasons for compassionate release, courts consider, inter alia,
the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines. See United States v. Beck,

 

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The policy statements
are not binding but are informative and may be considered. United
States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The cases
teach that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,

it is generally true that “chronic conditions that can be Managed
in prison are not a sufficient basis for compassionate release.”

United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at
*2-3 (E.D. Cal. Feb. 12, 2020).

To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at

(his] prison facility.” United States v. White, F. Supp.3d

 

__, ~ 2020 WL 1906845, at *1 (E.D. Va. April 23, 2020) (quoting
United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).

1. Particularized Susceptibility

The defendant has established that he suffers from Stage IV
metastatic colorectal cancer that has spread to his liver. The
disease is projected to be terminal in 6 to 12 months.

The United States does not contest the diagnosis. However,
the United States takes the view that Clayton cannot establish an
extraordinary or compelling reason for compassionate release
because he refused to be vaccinated against COVID-19. The
Government correctly cites decisions holding that, if a defendant
refuses to take appropriate preventive measures against COVID-19,
the assertion that COVID-19 risks constitute extraordinary and
compelling reasons for compassionate release is not viable. United
States v. Madison, No. 2:17cr80, ECF No. 88 (E.D. Va. March 19,
2021); United States v. King, No. 16cr478-11 (CS), 2021 WL 736422,

at *2 (S.D.N.Y. Feb. 24, 2021). In ordinary circumstances, a
refusal to take a COVID-19 vaccination certainly warrants
rejection of any claim of extraordinary or compelling reasons for
compassionate release based on the risk, or the consequence, of
contracting COVID-19. However, as Clayton points out in his reply
brief (ECF No. 209), where, as here, the defendant is taking
medications that compromise his immune system, and the risks and
benefits to people in that condition are simply unknown, the
analysis of what force to give to an applicant’s refusal to take
the vaccine changes.

Considering the entire record here, Clayton has satisfied the
particularized susceptibility component of the applicable test.

2. Particularized Facility Risk

Clayton has not met the particularized facility risk
component of the appropriate test. His motion cites press releases
and information respecting the instances of COVID-19 among inmates
and staff at BOP facilities nationwide, but provides no real
evidentiary support of a particularized risk of contracting the
disease at Butner FMC, the defendant’s facility of incarceration.
Further, the record reflects that, at the time of the filing of
the Government’‘s papers, Butner FMC had no active case of COVID-

19 among inmates, no active cases of COVID-19 among staff, and 140
inmates and 54 staff members who had previously recovered from

COVID-19. In addition, all inmates who have tested positive are
being appropriately treated and isolated in accord with the
appropriate CDC guidelines that have been adopted by the Bureau of
Prisons. Finally, those statistics and the fact that Butner FMC
has vaccinated so many inmates and staff shows a significantly
decreased risk that COVID-19 will present a risk at Butner FMC
going forward.

On this record, Clayton has not met the particularized

facility component of the applicable test.

3. Assessment Under 18 U.S.C. § 3553 (a)

But, even if Clayton had met the particularized facility
assessment (which he has not), it would be appropriate to deny
compassionate release in perspective of the sentencing factors
prescribed by 18 U.S.C. § 3553(a). Compassionate release, of
course, is appropriate only where the defendant is not a danger to
the safety of any other person or of the community. The defendant
argues, in conclusory fashion, that he is not a danger to the
community. That, he says, is largely because of the lessons he
has learned from confinement and the fact that he is dying.

The record, however, forecloses a finding that Clayton does
not present a danger to the community. To begin, the offenses of
conviction are acts of extreme violence presenting the real

consequences of danger to others. That is significant because it
shows a willingness to engage in conduct that is dangerous to
others. That willingness is further demonstrated by a lengthy
criminal history that is indeed quite serious. Clayton had
previous convictions for arson, for possession of firebombs, and
for assault. He has previous convictions for distribution of
cocaine, for possession of cocaine with intent to distribute,
conspiracy to distribute cocaine, for escape from jail, and for
sale and distribution of marijuana. He has numerous convictions
for violation of parole. He was under the criminal justice system
when he committed the offenses of conviction having been put on
parole on July 27, 2006 and committed the offense of conviction on
September 18, 2007, slightly more than a year after his release on
parole. That history and this record bespeaks danger consistently
demonstrated over a lifetime. It also bespeaks a need to protect
the public and to take action to deter Clayton from further crime.

At this time, the medical records indicate that Clayton is
able to tend to his daily needs and certainly is not immobilized
by his terminal condition. When that situation will change, no
one knows. But as of now, he presents a classic case of the
dangerous person who is inclined to recidivate and to commit
crimes. That conclusion is underscored by the fact that he has
incurred a disciplinary infraction nearly every year between 2011

and 2020 and that demonstrates his disregard for rules and
regulations and for the need to adhere to them. Accordingly, the
record does not permit a finding that Clayton is not a dangerous
person. To the contrary, it shows that he is dangerous.

The factors under 18 U.S.C. 3553(a) counsel against
compassionate release. The seriousness of the offense, the need
to protect the public, the need to promote respect for the law,
and the need to deter the defendant all counsel against granting
Clayton’s motion. Clayton asserts that he has “made an intentional
effort at rehabilitation and self-improvement” while in prison.
However, the prison records show the opposite. In that regard, it
is necessary to note Clayton's continued disregard for the rules
of the prison facility. The records of his progress in prison
show that he has completed just one course, a study of health and
nutrition in 2013. There is no record that he has participated in
any other courses between 2013 and 2021. The United States argues,
with some force, that “[slimply put, the defendant has not taken
any steps whatsoever toward self-improvement or rehabilitation
while incarcerated.” (ECF No. 202, p. 25 (emphasis in the
original)). The Court cannot recall any case in which a defendant
has made so little effort toward self-improvement while in prison.

Nor does Clayton’s suggestion that he be placed on electronic

monitoring and home confinement provide support for a conclusion
that the defendant is an appropriate candidate for compassionate

release. For the reasons set forth above, he is not.

CONCLUSION
For the foregoing reasons, the defendant’s MOTION FOR
COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP
ACT (ECF No. 198) will be denied.

It is so ORDERED.

/s/ RE
Robert E. Payne

Senior United States District Judge

Richmond, Virginia

Date: June 29 , 2021

10
